DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-138621 was received on 24 September 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 16 August 2021 have been considered by the examiner.

Drawings
The drawings filed on 16 August 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toya (US PGPub 2012/0281037 A1).
With regard to Claim 1,  Toya discloses a recording device (Abstract), comprising: 
a transport unit configured to alternately repeat transport and stop of a recording medium (¶0064; ¶0090; Fig. 7); 
a recording head configured to discharge ink onto the recording medium to form an image while the recording medium is stopped in an image forming region (¶0067, 0071; 0090-0093; Fig. 7); 
a drying unit (¶0079) including a plate in which a plurality of openings for blowing an air flow are formed in a position facing the recording medium transported by the transport unit (Figs. 1, 5A-B; ¶0079-0088), and being configured to dry the recording medium on which an image is formed by the recording head (Abstract); and 
a relative movement unit configured to move the recording medium and the plate relatively in an intersecting direction that intersects a facing direction in which the recording medium and the plate face each other (¶0076; Figs. 4-7), while the recording medium is stopped in the image forming region (¶0076; Figs. 4-7; ¶0087-0102).

With regard to Claim 2, Toya further discloses wherein the relative movement unit moves the plate with respect to the recording medium in a stopped state (Fig. 7; ¶0100-0104).

With regard to Claim 7, Toya further discloses wherein the relative movement unit moves the recording medium and the plate relatively during image formation by the recording head (¶0090-0093; Fig. 7).

With regard to Claim 8, Toya further discloses wherein the relative movement unit moves the recording medium and the plate relatively in the same direction a plurality of times each time the transport unit stops (¶0100-0102).

With regard to Claim 9, Toya further discloses wherein the relative movement unit moves the recording medium and the plate relatively in different directions a plurality of times each time the transport unit stops (¶0101-0104).

With regard to Claim 10, Toya discloses a method for drying a recording medium in a recording device (¶0005) including a transport unit configured to alternately repeat transport and stop of a recording medium, a recording head configured to discharge ink onto the recording medium to form an image while the recording medium is stopped in an image forming region, and a drying unit including a plate in which a plurality of openings for blowing an air flow are formed in a position facing the recording medium transported by the transport unit, and being configured to dry the recording medium on which an image is formed by the recording head, the method comprising moving the recording medium and the plate relatively in an intersecting direction that intersects a facing direction in which the recording medium and the plate face each other, while the recording medium is stopped in the image forming region.
With respect to the above claim limitations, this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 10 is rejected for the same rejection rationale/basis as described in claim 1.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 3 is that applicants claimed invention includes a recording device wherein the relative movement unit includes, between the recording head and the drying unit in a transport direction of the recording medium, a transport path length changing unit configured to change a transport path length of the recording medium, and moves the recording medium with respect to the plate by changing the transport path length.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 4 is allowable because it depends from Claim 3.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 5 is that applicants claimed invention includes a recording device wherein an amount of displacement by the relative movement unit is different from a distance being an integral multiple of a distance between each of the plurality of openings in the intersecting direction.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 6 is allowable because it depends from Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2018/0272754 A1 to Matsuoka – discloses at least all the claim limitations of claims 1 and 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853